Exhibit 10.5

JOINDER AGREEMENT AND THIRD AMENDMENT TO

SUBORDINATED LOAN AND SECURITY AGREEMENT

This Joinder Agreement and Third Amendment to the Subordinated Loan and Security
Agreement (the “Amendment”) is entered into as of this 28th day of February,
2006 by and between QUATECH, INC. (f/k/a WR Acquisition, Inc.), an Ohio
corporation (“QuaTech”) and DPAC TECHNOLOGIES CORP., a California corporation
(“DPAC” and collectively with QuaTech, the “Borrowers” and each individually a
“Borrower”), and THE HILLSTREET FUND, L.P., a Delaware limited partnership, its
permitted successors and assigns (“Lender”).

RECITALS

WHEREAS, Lender and QuaTech are parties to that certain Subordinated Loan and
Security Agreement as of July 28, 2000, as amended by a First Amendment to
Subordinated Loan and Security Agreement and First Amendment to Warrant
Agreement dated August 15, 2005, and as further amended by a Second Amendment to
Loan and Security Agreement and Second Amendment to Warrant Agreement dated
November 30, 2005 (collectively, and as amended by this Third Amendment, the
“Loan Agreement”); and

WHEREAS, contemporaneously with the closing of the Third Amendment, Borrowers
desire to complete the DPAC Transaction, as hereinafter defined, whereby QuaTech
will become a wholly-owned subsidiary of DPAC; and

WHEREAS, as a condition of Lender’s consent to the DPAC Transaction, Lender has
required that DPAC be joined as a Borrower under the Loan Documents; and

WHEREAS, the parties desire to hereby amend the Loan Agreement to reflect the
foregoing;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. Capitalized Terms. All capitalized terms used herein shall have the meanings
assigned to them in the Loan Agreement unless the context hereof requires
otherwise. Any capitalized terms defined herein shall be deemed incorporated in
Section 1.1 of the Loan Agreement.

2. Joinder Agreement. As of the Third Amendment Closing Date, DPAC:

(a) adopts the Loan Agreement, shall be bound by all of the terms, conditions
and provisions thereof as if it was an original party thereto, including without
limitation, the affirmative and negative covenants in Articles 5 and 6 of the
Loan Agreement, assumes all of the duties and obligations of a Borrower under
the Loan Agreement, and confirms the representations and warranties set forth in
Article 4 of the Loan Agreement on and as of the date

 

Third Amendment to Subordinated Loan and Security Agreement



--------------------------------------------------------------------------------

hereof as if fully set forth herein (as modified by any disclosures reflected in
the amended disclosure Schedules attached hereto);

(b) shall be considered, and deemed to be, for all purposes, a “Borrower” under
the Loan Agreement as if DPAC had signed the Loan Agreement at the time
originally executed and delivered to Lender and hereby, jointly and severally,
promises to pay or perform all of the Obligations of a Borrower under the Loan
Agreement and the other Loan Documents in accordance with their respective
terms, and agrees to execute and deliver to Lender additional Loan Documents,
upon the request of Lender;

(c) hereby grants, pledges and collaterally assigns to Lender, to secure the
prompt repayment of the Note and the Obligations, a continuing security interest
in and assigns to the Lender all of DPAC’s Collateral owned by DPAC;

(d) shall execute and deliver to Lender, a Pledge Agreement with respect to all
Pledged Stock as additional collateral for the Loan, together with the
certificates evidencing the Pledged Stock and undated stock powers executed in
blank; and

(e) shall be considered and deemed to be, for all purposes a Borrower and
Indemnitor under the Environmental Indemnity Agreement dated July 28, 2000 and
agrees to be bound by the terms thereby as the same relates to any Property.

3. Exhibits and Schedules. As of the Third Amendment Closing Date, the Loan
Agreement is amended to add Exhibit G – Form of Pledge Agreement, in the form of
Exhibit G to this Third Amendment.

4. Schedules to Loan Agreement. As of the Third Amendment Closing Date, the
Schedules to the Loan Agreement are hereby amended as set forth on the
corresponding Schedules to this Third Amendment.

5. Definitions.

(a) As of the Third Amendment Closing Date, the following definitions contained
in Section 1.1 of the Loan Agreement are amended in their entirety to read
thereafter as follows:

“Change of Control” means the time at which (i) any Person (including a Person’s
Affiliates and associates) or group (as that term is understood under
Section 13(d) of the Exchange Act and the rules and regulations thereunder),
other than the existing shareholders of DPAC or a group controlled by the
existing shareholders of DPAC, has become the beneficial owner of a percentage
(based on voting power, in the event different classes of stock shall have
different voting powers) of the voting stock of DPAC equal to at least
twenty-five percent (25%), (ii) there shall be consummated any consolidation or
merger of DPAC pursuant to which DPAC’s Capital Stock would be converted into
cash, securities or other property, other than a merger or consolidation of DPAC
in which the holders of the common stock of DPAC, or any Capital Stock
convertible into common stock, immediately prior to the merger have the same
proportionate ownership, directly or indirectly, of common stock or any Capital
Stock

 

Third Amendment to Subordinated Loan and Security Agreement

- 2 -



--------------------------------------------------------------------------------

convertible into common stock, of the surviving corporation immediately after
the merger as they had of DPAC’s common stock immediately prior to such merger,
or (iii) all or substantially all of DPAC’s assets shall be sold, leased,
conveyed or otherwise disposed of as an entirety or substantially as an entirety
to any Person (including an Affiliate or associate of DPAC) in one or a series
of transactions, or (iv) Steven Runkel shall cease to perform his duties as a
senior executive manager of DPAC and within ninety (90) days of such cessation a
replacement senior executive manager reasonably acceptable to Lender has not
been employed by DPAC.

“Life Insurance” means one or more policies of life insurance and any substitute
or replacement policies thereof, owned by Borrower on the life of Steven Runkel
in the aggregate face amount of not less than Two Million and 00/100 Dollars
($2,000,000.00), which such policy shall be free of any policy loans and
encumbrances whatsoever, except the lien in favor of the Lender hereunder.

“Permitted Liens” means the liens and interests in favor of the Lender granted
in connection herewith and

 

  (a) liens under the Senior Loan Documents in an amount not to exceed
$2,600,000.00 in the aggregate;

 

  (b) liens under the State of Ohio Loan Documents in an amount not to exceed
$2,500,000 in the aggregate, provided that such liens are pari passu with
Lender’s liens;

 

  (c) liens against Borrowers to secure taxes, assessments and other government
charges in respect of obligations not overdue or liens on properties to secure
claims for labor, material or supplies in respect of obligations not overdue;

 

  (d) deposits or pledges made by Borrowers in connection with, or to secure
payment of workmen’s compensation, unemployment insurance, old age pensions or
other social security obligations;

 

  (e) liens against Borrowers on properties other than the real property
Collateral in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which Borrowers shall at the time in good
faith be prosecuting an appeal or proceedings for review and in respect of which
a stay of execution shall have been obtained pending such appeal or review;

 

  (f) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties of either Borrower in existence less than ninety (90) days
from the date of creation thereof in respect of obligations not overdue;

 

Third Amendment to Subordinated Loan and Security Agreement

- 3 -



--------------------------------------------------------------------------------

  (g) encumbrances on real estate of either Borrower consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities either in the title thereto, landlord’s or lessor’s
liens under leases to which Borrower is a party, and other minor liens or
encumbrances none of which in the opinion of Borrowers interferes materially
with the use of the property affected in the ordinary conduct of the business of
either Borrower, which defects do not individually or in the aggregate have a
Materially Adverse Effect;

 

  (h) liens and encumbrances on the real property Collateral of either Borrower
as and to the extent permitted by the mortgage applicable thereto in any one
(1) year period; and

 

  (i) liens and encumbrances created by Capital Leases or purchase money
security interests in an amount not to exceed $100,000 in the aggregate.

“Principal Office” means (i) with respect to QuaTech, 5675 Hudson Industrial
Parkway, Hudson, Ohio 44236, and (ii) with respect to DPAC, 7321 Lincoln Way,
Garden Grove, California 92841

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or any
Subsidiary now or hereafter outstanding other than dividends on Preferred Stock;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of Borrower or any Subsidiary now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any indebtedness other than the
Senior Debt and the State of Ohio Loan; provided, however, that with respect to
the Senior Debt and the State of Ohio Loan, any payments other than scheduled
payments and required reductions of principal; and (d) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, other than the
Warrants, options or other rights to acquire shares of any class of Capital
Stock of a Borrower or any Subsidiary now or hereafter outstanding.

“Security Documents” means all of the documents and instruments evidencing the
collateral security of the Lender, including without limitation, all UCC
Financing Statements with respect to the Collateral, all Mortgages, all
Intellectual Property Security Agreements, all Pledge Agreements, all
Environmental Indemnity Agreements, and the Assignment of Life Insurance.

“Senior Debt” means that portion of the principal amount owing to the Senior
Lender under the Senior Loan Documents from time to time, together with all
interest, fees and other amounts payable on or with respect thereto, not to
exceed Two Million Six Hundred Thousand Dollars ($2,600,000) in the aggregate
and consisting of a $2,000,000 revolving line of credit and a $600,000 term
loan, and any refinance, replacement, amendment or modification thereof in
accordance with the Intercreditor Agreement.

 

Third Amendment to Subordinated Loan and Security Agreement

- 4 -



--------------------------------------------------------------------------------

“Subordinated Note” means the Subordinated Term Promissory Note referred to in
Section 2.2 hereof to evidence the Loan, together with any amendments,
modifications, or restatements issued in substitution thereof.

“Warrant” or “Warrants” means one or more of the warrants in substantially the
form as of Exhibit D, to be issued by DPAC to HillStreet pursuant to the Warrant
Agreement

“Warrant Agreement” means the warrant agreement dated as of the Closing Date
between DPAC and HillStreet in substantially the form as Exhibit E,

(b) As of the Third Amendment Closing Date, Section 1.1 of the Loan Agreement is
hereby amended to add the following definitions to read thereafter as follows:

“Borrowers” shall mean collectively, QuaTech and DPAC, and each individually a
“Borrower.”

“DCV” means Development Capital Ventures, LP, a Small Business Investment
Company licensed by the US Small Business Administration.

“DPAC” means DPAC Technologies Corp., a California corporation.

“DPAC Transaction” means that certain transaction effective as of the Third
Amendment Closing Date whereby QuaTech and DPAC are to consummate a business
transaction where DPAC Acquisition Sub, Inc., an Ohio corporation and
wholly-owned subsidiary of DPAC merges with and into QuaTech.

“Maturity Date” shall mean August 31, 2007.

“Pledge Agreement” means a stock pledge agreement or agreements with respect to
Pledged Stock substantially in the form of Exhibit G hereto.

“Pledged Stock” means one hundred percent (100%) of the Capital Stock of
QuaTech.

“QuaTech” means QuaTech, Inc. (f/k/a WR Acquisition, Inc.), an Ohio corporation,
and successor by merger to DPAC Acquisition Sub, Inc., an Ohio corporation, a
wholly-owned subsidiary of DPAC.

“State of Ohio Debt” means that portion of the principal amount owing to the
State of Ohio under the State of Ohio Loan Documents from time to time, together
with all interest, fees and other amounts payable on or with respect thereto,
not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) in the
aggregate, and any refinance, replacement, amendment or modification thereof in
accordance with the applicable Intercreditor Agreement.

 

Third Amendment to Subordinated Loan and Security Agreement

- 5 -



--------------------------------------------------------------------------------

“State of Ohio Loan” means the indebtedness owed by a Borrower to the State of
Ohio pursuant to that certain Loan Agreement by and between QuaTech and the
Director of Development of the State of Ohio, dated as of January 27, 2006.

“State of Ohio Loan Documents” means all documents evidencing the State of Ohio
Loan, including any amendments, modifications, restatements and notices to any
Borrower thereunder.

“Termination Date” means the earlier of (i) the Maturity Date; or (ii) the date
upon which the entire principal of the Note shall become due pursuant to the
provisions hereof (whether as a result of acceleration or otherwise), or
(iii) the date upon which the entire principal and interest of the Note shall be
paid in full.

“Third Amendment Closing Date” shall mean February 28, 2006.

6. Rules of Construction. As of the Third Amendment Closing Date, Section 1.2 of
the Loan Agreement is hereby amended to add a new Section 1.2(h) to read in its
entirety as follows:

“Section 1.2(h) Borrower References. References to Borrower shall be construed
to be mean both Borrowers, jointly and severally, in respect of their
obligations to Lender under this Agreement.”

7. Promissory Subordinated Note.

(a) Term. As of the Third Amendment Closing Date, Section 2.2(a) of the Loan
Agreement is hereby amended in its entirety to read thereafter as follows:

“Section 2.2(a) Term. The Subordinated Note shall be dated as of the Third
Amendment Closing Date and shall mature and be due and payable in full on the
Termination Date.”

(b) Principal Payments. As of the Third Amendment Closing Date, Section 2.2(d)
of the Loan Agreement is amended in its entirety to read thereafter as follows:

“Section 2.2(d) Principal Payments. Provided that Lender has not accelerated the
Loan pursuant to Section 9.9 hereof, Borrowers are not obligated to make
repayments of principal on the Loan until the Maturity Date, at which time the
entire outstanding balances of principal and interest are due.”

(c) Amortization. As of the Third Amendment Closing Date, Section 2.2(e) of the
Loan Agreement is deleted in its entirety thereafter.

 

Third Amendment to Subordinated Loan and Security Agreement

- 6 -



--------------------------------------------------------------------------------

8. Success Fee. As of the Third Amendment Closing Date, Section 2.3 of the Loan
Agreement is hereby amended to add a new Section 2.3(c) to read in its entirety
thereafter as follows:

“Section 2.3(c) Success Fee. Borrowers shall pay to Lender a success fee in
immediately available funds on the Termination Date, whether by prepayment,
acceleration or at maturity, in the amount of Five Hundred Thousand Dollars
($500,000).”

9. Use of Proceeds. As of the Third Amendment Closing Date, Section 2.8 is
hereby amended in its entirety to read thereafter as follows:

“Section 2.8 Use of Proceeds. Borrowers represent and warrant that all proceeds
of the Loan shall be used by Borrowers for refinancing debt, growth and working
capital.”

10. Prepayments. As of the Third Amendment Closing Date:

(a) Section 2.5(b) of the Loan Agreement is hereby amended in its entirety to
read thereafter as follows:

“Section 2.5(b) Optional Prepayment. Borrowers may prepay the Loan in whole or
in part at any time.”

(b) Section 2.5(c) of the Loan Agreement is hereby deleted thereafter in its
entirety.

11. Failure to Pay by Maturity. As of the Third Amendment Closing Date, Article
2 of the Loan Agreement is hereby amended to add a new Section 2.10 to read in
its entirety thereafter as follows:

“Section 2.10 Failure to Pay by Maturity. If, as of the Maturity Date, the
indebtedness evidenced by the Note has not been paid in full, interest shall
continue to accrue as provided herein and Borrowers shall (i) pay, on the first
day of the month following the Maturity Date and on the first day of each month
thereafter until the principal and interest has been repaid in full, a monthly
fee in the amount of Twenty Five Thousand Dollars ($25,000), and (ii) issue to
Lender warrants to purchase one percent (1%) of the common stock of DPAC, which
warrants may be exercised for a purchase price per share equal to $0.00001, and
which warrants shall be issued in the same form as Exhibit D.

12. Representations and Warranties; Affirmative Covenants; Negative Covenants.
As of the Third Amendment Closing Date, Articles 4, 5 and 6 of the Loan
Agreement are hereby amended in their entirety to read as set forth in Addendum
A attached to this Third Amendment.

13. Financial Covenants. As of the Third Amendment Closing Date, Article 7 of
the Loan Agreement is hereby amended thereafter as follows:

(a) Limitations on Capital Expenditures. Section 7.1 of the Loan Agreement shall
read as follows:

 

Third Amendment to Subordinated Loan and Security Agreement

- 7 -



--------------------------------------------------------------------------------

“Section 7.1 Limitations on Capital Expenditures. Borrowers shall not, without
first obtaining the written consent of the Lender, make Consolidated Capital
Expenditures during any fiscal year in an aggregate amount greater than the
amounts specified below:

 

Time Period

  

Maximum

Capital Expenditures

  From the Third Amendment Closing Date until the end of the current fiscal year
   $ 200,000   For the following fiscal year    $ 200,000 ”

(b) Minimum EBITDA. Section 7.2 of the Loan Agreement shall read as follows:

“Section 7.2 Minimum EBITDA. Borrowers shall not permit their Consolidated
EBITDA for their fiscal quarters ending on the dates below to be less than the
dollar amount set forth below opposite such date.

 

Dates

   Minimum EBITDA  

June 30, 2006, September 30, 2006, and December 31,2006

   $ 250,000  

March 31, 2007 and thereafter

   $ 350,000 ”

14. Reaffirmation of Covenants, Warranties and Representations. Each Borrower
hereby agrees and covenants that all representations and warranties in the Loan
Agreement, including without limitation, all of those warranties and
representations set forth in Article 5, are true and accurate as of the date
hereof. Each Borrower further reaffirms all covenants set forth in Article 6 and
financial covenants set forth in Article 7 and negative covenants set forth in
Article 8 thereof, as if fully set forth herein, except to the extent modified
by this First Amendment.

15. Conditions Precedent to Closing of Third Amendment. On or prior to the Third
Amendment Closing Date, each of the following conditions precedent shall have
been satisfied:

(a) Proof of Corporate Authority. Lender shall have received from each Borrower
copies, certified by a duly authorized officer to be true and complete on and as
of the Third Amendment Closing Date, of records of all action taken by Borrowers
to authorize (i) the execution and delivery of this Third Amendment and all
other certificates, documents and instruments to which it is or is to become a
party as contemplated or required by this Third Amendment, and (ii) their
performance of all of its obligations under each of such documents

(b) Loan Documents. (i) Each of the Loan Documents shall have been duly and
properly authorized, executed and delivered by each Borrower, as applicable, and
shall be in full force and effect on and as of the Third Amendment Closing Date;
(ii) executed originals of the Note shall have been delivered to Lender, and
(iii) executed originals or (as the case may be)

 

Third Amendment to Subordinated Loan and Security Agreement

- 8 -



--------------------------------------------------------------------------------

executed counterparts of each of any other Loan Documents required by Lender
shall have been delivered to Lender, including without limitation, a Pledge
Agreement from DPAC with respect to the Pledged Stock.

(c) Legal Opinion. Lender shall have received a written legal opinion of counsel
to Borrowers, addressed to Lender, dated as of the Third Amendment Closing Date,
which shall be acceptable to Lender.

(d) Documents. Each of the documents to be executed and delivered at the Third
Amendment Closing and all other certificates, documents and instruments to be
executed in connection herewith shall have been duly and properly authorized,
executed and delivered by Borrowers and shall be in full Force and effect on and
as of the Third Amendment Closing Date.

(e) DPAC Transaction. Borrowers shall be prepared to close, simultaneously with
the closing of this Third Amendment, the DPAC Transaction on terms reasonably
acceptable to Lender.

(f) Senior Debt Availability. Lender shall be satisfied that: (i) the principal
amount of the Revolving Loans of the Senior Debt outstanding on the Third
Amendment Closing Date shall not be more than One Million Dollars ($1,000,000)
and (ii) after giving effect to the consummation of the transactions
contemplated hereby, by the Senior Loan Documents and by the DPAC Transaction
(including the payment of any fees and expenses associated therewith), the
difference, as of the Third Amendment Closing Date, between (i) the lesser of
(A) the Borrowing Base and (B) the Revolving Credit Commitment and (ii) the
aggregate outstanding principal amount of the Revolving Loans as such terms are
defined in the Senior Loan Agreement, shall be at least Five Hundred Thousand
Dollars ($500,000).

(g) State of Ohio Loan. Lender shall have received certified copies of all of
the State of Ohio Loan Documents, including any amendments to the applicable
Intercreditor Agreement in form and substance satisfactory to Lender.

(h) Due Diligence. Lender shall have conducted and completed due diligence on
Borrowers and the DPAC Transaction to Lender’s full satisfaction, including,
review of and satisfaction with a schedule of closing fees and expenses,
schedules of post transaction expenses and sources and uses of funds, all
material agreements, the Registration Statement of DPAC on Form S-4, all
documents evidencing the DPAC Transaction, the Senior Loan Documents, the Ohio
Loan Documents, all non-compete agreements, all employment agreements, all
severance agreements, all tax audits, litigation, and any other matter Lender
and/or Lender’s counsel may deem necessary.

(i) Legality of Transactions. No change in applicable law shall have occurred as
a consequence of which it shall have become and continue to be unlawful (i) for
Lender to perform any of its agreements or obligations under any of the Loan
Documents, or (ii) for either Borrower to perform any of its agreements or
obligations under any of the Loan Documents.

(j) Performance, Etc. Except as set forth herein, Borrowers shall have duly and
properly performed, complied with and observed each of its covenants, agreements
and obligations contained in each of the Loan Documents. Except as set forth
herein, no event shall

 

Third Amendment to Subordinated Loan and Security Agreement

- 9 -



--------------------------------------------------------------------------------

have occurred on or prior to the Third Amendment Closing Date, and no condition
shall exist on the Third Amendment Closing Date, which constitutes a Default or
an Event of Default.

(k) Proceedings and Documents. All corporate, governmental and other proceedings
in connection with the transactions contemplated on the Third Amendment Closing
Date, each of the other Loan Documents and all instruments and documents
incidental thereto shall be in form and substance reasonably satisfactory to
Lender.

(l) Changes; None Adverse. Since the date of the most recent balance sheets of
QuaTech delivered to Lender, no changes shall have occurred in the assets,
liabilities, financial condition, business, operations or prospects of which,
individually or in the aggregate, are material to QuaTech and Lender shall have
completed such review of the status of all current and pending legal issues as
Lender shall deem necessary or appropriate.

(m) Legal Fees. Borrowers shall have reimbursed Lender for all out-of-pocket
costs incurred by Lender in connection with the administration of the Loan and
the negotiation and preparation of this Third Amendment, and any other related
expenses, including all legal fees and disbursements incurred by Lender’s
counsel and any past due amounts outstanding.

(n) Payment of Closing Fee. Borrowers shall have paid to Lender the closing fee
separately agreed to between Lender and Borrowers as set forth in Lender’s
February 7, 2006 commitment letter.

16. Miscellaneous.

(a) Change of Control Waiver. Provided that Borrowers have satisfied all the
conditions precedent to this Third Amendment as set forth in Paragraph 15 of
this Third Amendment, Lender hereby consents to waive the application of
Sections 6.4, 6.10 and 9.6 of the Loan Agreement solely as they relate to the
Change of Control and other defaults which will be caused by the DPAC
Transaction. This waiver applies only to Sections 6.4, 6.10 and 9.6 of the Loan
Agreement for the Events of Default caused by the DPAC Transaction only to the
extent as such Events of Default exist on the Third Amendment Closing Date and
as are referenced in this Paragraph 16(a), and such waiver does not otherwise
modify or waive any other covenant or agreement contained in the Loan Agreement,
except as modified by this Third Amendment.

(b) Effect of Agreements. Except as specifically amended hereby, the Loan
Agreement and the other Loan Documents shall remain in full force and effect.

(c) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to its conflicts
of laws principles.

(d) Entire Agreement. This Amendment, together with the Loan Agreement, each as
amended from time to time, constitutes the complete, final and exclusive
understanding and agreement of the parties and supersedes any and all prior or
contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the parties with respect to the subject matter
hereof.

[Signature page follows. Remainder of page intentionally left blank.]

 

Third Amendment to Subordinated Loan and Security Agreement

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Third
Amendment to Subordinated Loan and Security Agreement by their respective duly
authorized officers as of the date first written above.

 

QUATECH, INC.

By:

 

/s/ Steven D. Runkel

Name: 

  Steven D. Runkel

Title:

  Chief Executive Officer

DPAC TECHNOLOGIES CORP.

By:

 

/s/ Steven D. Runkel

Name: 

  Steven D. Runkel

Title:

 

CEO

THE HILLSTREET FUND, L.P.

BY:

 

HILLSTREET CAPITAL, INC.

ITS:

 

INVESTMENT MANAGER

By:

 

/s/ John P. Vota, II

Name: 

 

John P. Vota, II

Title:

 

Executive Vice President

 

Third Amendment to Subordinated Loan and Security Agreement



--------------------------------------------------------------------------------

ADDENDUM A TO

JOINDER AGREEMENT AND THIRD AMENDMENT TO

SUBORDINATED LOAN AND SECURITY AGREEMENT

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement, Borrower hereby
represents and warrants to the Lender on the date hereof that:

Section 4.1 Organization, Authority and Qualification.

(a) Quatech is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio, and has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted. DPAC is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. The execution, delivery and
performance of this Agreement and the Subordinated Note have been duly
authorized by all necessary company actions; there is no prohibition, either in
law, in its charter documents, operating agreement, or bylaws, if any, or in any
order, writ, injunction or decree of any court or arbitrator presently in effect
having applicability to Borrowers which in any way prohibits or would be
violated by the execution and performance of this Agreement and the Subordinated
Note in any respect; this Agreement and the Subordinated Note are and will be
valid, binding and enforceable obligations of the Borrowers; and the Borrowers
have adequate power and authority and has full legal right to enter into this
Agreement and each of the other Loan Documents, and to perform, observe and
comply with all of its agreements and obligations under each of such documents,
including, without limitation the borrowings contemplated hereby. Borrowers are,
and will be after giving effect to the DPAC Transaction, duly qualified or
licensed and in good standing and duly authorized to do business in each
jurisdiction in which the character of the properties owned or leased or the
nature of the activities conducted makes such qualification or licensing
necessary and in which the failure to be so qualified would have a materially
adverse effect on the conduct of the business of Borrowers.

(b) The authorized Capital Stock of DPAC is as set forth on Schedule 4.1(b)
hereto. Except as described on Schedule 4.1(b) hereto, there are no outstanding
options, rights or warrants issued by DPAC for the acquisition of the Capital
Stock of either DPAC, nor any outstanding securities or obligations convertible
into Capital Stock. After



--------------------------------------------------------------------------------

giving effect to the DPAC Transaction, all of the capital stock of Quatech will
be owned by DPAC.

(c) Neither Borrower has any Subsidiaries except as set forth on Schedule 4.1(c)
hereto. The Capital Stock of each Subsidiary is owned by a Borrower free and
clear of all Liens other than securities laws restrictions, the pledge pursuant
to the Senior Loan Documents and those in favor of Lender. Each Subsidiary
(i) is duly organized, validly existing and in good standing under the laws of
the state of its incorporation, and (ii) has full corporate power and authority
and full legal right to own or to hold under lease its Property and to carry on
its business. Each Subsidiary is qualified and licensed in each jurisdiction
wherein the character of the Property owned or held under lease by it, or the
nature of its business makes such qualification necessary or advisable.

(d) Except as listed on Schedule 4.1(c), neither Borrower owns or holds of
record (whether directly or indirectly) any shares of any class in the capital
of any corporation, nor does either Borrower own or hold (whether directly or
indirectly) any legal and/or beneficial equity interest in any partnership,
business trust or joint venture or in any other unincorporated trade or business
enterprise.

Section 4.2 No Legal Bar. The execution, delivery and performance of this
Agreement, the Subordinated Note and the other Loan Documents and the
consummation of the transactions contemplated thereby, will not in any material
respect violate any Requirements of Law or any Contractual Obligation of a
Borrower.

Section 4.3 No Litigation. No litigation, investigation or proceeding of or
before any arbitrator or governmental authority is pending or threatened by or
against either Borrower or against any of its respective properties or revenues,
existing or future, (a) with respect to this Agreement, the Subordinated Note,
any of the other Loan Documents or any of the transactions contemplated hereby
or thereby, or (b) which, if adversely determined, would have a Material Adverse
Effect.

Section 4.4 Financial Condition. The Registration Statements on Form S-4, as
amended, (Registration No. 333-129532) contains financial statements for each
Borrower as well as Form 10-Q filed by DPAC for the quarter ended November 30,
2005, The financial statements contained in such filings are the “Financial
Statements.” The Financial Statements have been prepared in conformity with
generally accepted accounting principles applied on a basis consistent with
preceding years and throughout the periods involved (“GAAP”) and present fairly
in all material respects the financial position and results of operations of
each Borrower as of the dates of such statements and for the periods covered
thereby. The books of account of each Borrower have been kept accurately in all
material respects in the ordinary course of business, the transactions entered
therein represent bona fide transactions, and the revenues, expenses, assets and
liabilities of each Borrower have been properly recorded therein in all material
respects.

Section 4.5 No Change. There has been no development or event which has had or
would reasonably be expected to have a Material Adverse Effect since
November 30, 2005.

 

- 2 -



--------------------------------------------------------------------------------

Section 4.6 No Default. Neither Borrower is in default under or with respect to
any of its Contractual Obligations, except where the default would not have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

Section 4.7 Ownership of Property; Liens. Each Borrower has good and marketable
title to all its property as listed on the Financial Statements and none of such
property is subject to any Lien except Permitted Liens.

Section 4.8 Intellectual Property. Each Borrower possess all licenses, patents,
permits, trademarks, trade names, copyrights, technology, know how and processes
necessary for the conduct of its businesses as currently conducted, taking into
consideration consummation of the DPAC Transaction, and all such licenses,
patents, permits, trademarks, trade names, and copyrights are listed on Schedule
4.8 attached hereto and made a part hereof. No claim has been asserted and is
pending by any Person challenging or questioning the use of any such property or
rights or the validity or effectiveness of any such property or rights, nor is
there any known basis for any such claim. The use of such property and rights by
each Borrower does not infringe on the rights of any Person.

Section 4.9 Compliance with Laws. Each Borrower is in compliance with all
Requirements of Law, including all Environmental Laws applicable to it, except,
in each case, where the failure to comply would not have a Material Adverse
Effect.

Section 4.10 Taxes. Each Borrower has filed or caused to be filed all tax
returns which are required to be filed and have paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
properties and all other taxes, fees or other charges imposed on it or any of
its property by any governmental authority (other than any taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Borrower); no tax
Lien has been filed, and, to the knowledge of each Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

Section 4.11 Environmental Matters. To each Borrower’s knowledge, each Borrower
is in compliance with, and has no liability to any Person in respect of, all
Environmental Laws except for such non-compliance or liabilities that would not
have a Material Adverse Effect.

Section 4.12 Place of Business. Each Borrower maintains a place of business and
owns Collateral at its Principal Office. Each Borrower maintains its books of
account and records, including all records concerning the Collateral, only at
its Principal Office. Schedule 4.12 is a complete listing of the current
location of all Collateral. Such locations may change from time to time.

Section 4.13 General Collateral Representation. Subject, in each case, to the
liens of the Senior Lender:

(a) The Borrowers are the sole owners of and have good and marketable title to
the Collateral, free from all Liens, other than the Permitted Liens, and have
full right and power to grant the Lender a security interest therein. All
information which has been furnished to the Lender concerning the Collateral was
complete, accurate and correct in

 

- 3 -



--------------------------------------------------------------------------------

all material respects when furnished, and all information which may be furnished
to the Lender in the future concerning the Collateral will be complete, accurate
and correct in all material respects when furnished.

(b) No security agreement, financing statement, equivalent security or Lien
instrument or continuation statement covering all or any part of the Collateral
is on file or of record in any public office, except such as may have been filed
(i) by Borrower in favor of Senior Lender pursuant to the Senior Loan Agreement,
(ii) by Borrower in favor of the State of Ohio pursuant to the State of Ohio
Debt, (iii) by Borrower in favor of Lender pursuant to this Agreement, or
(iv) in respect of the items of Collateral subject to the Permitted Liens.

(c) The provisions of this Agreement are sufficient to create in favor of the
Lender, as of the Closing Date, a valid and continuing lien on, and security
interest in, the types of the Collateral hereunder in which a security interest
may be created under Article 9 of the UCC. Financing Statements on Form UCC-1
have been duly executed on behalf of each Borrower and the description of such
Collateral set forth therein is sufficient to perfect security interests in such
Collateral in which a security interest may be perfected by the filing of
Financing Statements under the UCC. When such Financing Statements are duly
filed in the filing offices listed on Schedule 4.13 hereto, and the requisite
filing fees are paid, such filings will be sufficient to perfect security
interests in such of the Collateral described in the Financing Statements as can
be perfected by filing, which perfected security interests will be prior to all
other Liens in favor of others and rights of others (except for Permitted
Liens), and as against any owner of real estate where any of the Equipment is
located and as against any purchaser of such real property and any present or
future creditor obtaining a Lien on such real estate. All action necessary to
protect and perfect a security interest in each item of the Collateral has been
or will be duly taken, or in the case of Equipment covered by certificates of
title will be taken within ninety (90) days of the Closing Date.

(d) Upon delivery to Lender and the filing with the U.S. Patent and Trademark
Office of the Assignment of Trademarks and delivery to the Lender and the
payment of the requisite filing fees, the Lender shall have a perfected security
interest in the intellectual property listed on Schedule 4.8 and the other
Collateral of a type described in such assignments, which perfected security
interest will be prior to all other Liens in favor of others.

Section 4.14 Accounts. As to each and every Account of Borrowers, a Borrower has
full right and power to grant the Lender a security interest therein and the
security interest granted in such Account to the Lender in Article 3 hereof,
when perfected, will be a valid second security interest, subordinate only to
Permitted Liens, the liens granted under the Senior Loan Documents, which will
inure to the benefit of the Lender without further action, subject to Permitted
Liens and the provisions of Section 4.13(c) hereof.

Section 4.15 Equipment. All Equipment is located at a Borrower’s Principal
Offices, except for de minimus equipment held at the location of customers or
resellers from time to time. No Equipment is now stored with a bailee (except as
set forth in the preceding sentence),

 

- 4 -



--------------------------------------------------------------------------------

warehouseman or similar party. All Equipment necessary for the conduct of a
Borrower’s business or reflected on the Financial Statements is currently usable
or currently saleable in the normal course of Borrower’s business.

Section 4.16 ERISA. Schedule 4.16 contains a list of all Employee Benefit Plans
maintained by each Borrower. Borrowers and their ERISA Affiliates are in
compliance with any applicable provisions of ERISA and the regulations
thereunder, and the Code, with respect to all such Employee Benefit Plans.

Section 4.17 Undisclosed Liabilities. No Borrower has any material obligation or
liability (whether accrued, absolute, contingent, unliquidated, or otherwise,
whether due or to become due) arising out of transactions entered into at or
prior to the Closing Date, or any action or inaction at or prior to the Closing
Date, except liabilities reflected on the Financial Statements; liabilities
incurred in the ordinary course of business (none of which are liabilities for
breach of contract, breach of warranty, torts, infringements, claims or
lawsuits); liabilities or obligations disclosed in the Schedules hereto; and
liabilities or obligations incurred pursuant to the Loan Documents, the Purchase
Agreement and the agreements, documents and instruments contemplated thereby and
the Senior Loan Agreement and the other Senior Loan Documents and the Ohio Loan
and State of Ohio Loan Documents.

Section 4.18 Disclosure.

(a) All factual information furnished by or on behalf of each Borrower in
writing to Lender on or before the Closing Date (including all information
contained in the Loan Documents) for purposes of or in connection with this
Agreement or any transaction contemplated hereby is true and complete in all
material respects on the date as of which such information is dated or certified
and does not contain any untrue statement of a material fact or omits to state
any material fact, it being understood and agreed that for purposes of this
clause (a), such factual information shall not include projections and pro forma
financial information.

(b) The projections and pro forma financial information contained in the factual
information referred to in clause (a) above (including the pro forma
consolidated financial statements delivered hereunder) were or are based on good
faith estimates and assumptions believed to be reasonable at the time made, it
being recognized by Lender that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ significantly from the projected results.

Section 4.19 Solvency. Each Borrower will be solvent after consummation of the
DPAC Transaction, and creation of the Obligations hereunder and under the Senior
Loan Documents, the security interests of Lender, Senior Lender and the State of
Ohio and the other transactions contemplated hereby and by the Senior Loan
Documents. Borrowers are able to pay their debts as they mature and have
sufficient capital to carry on their business.

Section 4.20 Survival of Representations and Warranties. The foregoing
representations and warranties are made by the Borrowers with the knowledge and
intention that

 

- 5 -



--------------------------------------------------------------------------------

the Lender will rely thereon, and shall survive the execution and delivery of
this Agreement and the making of the Loan hereunder.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as the Subordinated Note remains outstanding and unpaid or any other
Obligation is owing to the Lender, the Borrowers agree as follows:

Section 5.1 Financial Statements.

(a) SEC Filings. Within two (2) business days of filing with the SEC, DPAC shall
deliver to Lender all financial statements, reports and other filings made by
DPAC with the SEC.

(b) Reports to Management. Simultaneously with the delivery of the financial
statements described in Section 5.1, the Borrower shall also deliver to Lender
copies of reports to management and management letters prepared by the
accountants to the Borrower, each certified as true and correct by a Responsible
Officer.

(c) Compliance Certificates. Simultaneously with the delivery of the financial
statements described in Section 5.1, the Borrowers shall furnish to the Lender a
Compliance Certificate executed by a Responsible Officer of each Borrower
(i) setting forth in reasonable detail the calculations supporting and used to
determine Borrower’s compliance with the financial covenants contained in
Article 7 hereof, along with supporting schedules; and (ii) stating that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except as specified in such Compliance Certificate.

Section 5.2 Conduct of Business and Maintenance of Existence. Borrowers shall
continue to engage in business of the same general type in all material respects
as now conducted by their and preserve, renew and keep in full force and effect
their existence and take all reasonable action to maintain all rights,
privileges and franchises necessary for the normal conduct of their business.
Borrowers shall comply with all Contractual Obligations and Requirements of Law.

Section 5.3 Maintenance of Property; Insurance. Borrowers shall keep all
property useful and necessary in their business in good working order and
condition; maintain all workers’ compensation insurance required by law;
maintain with financially sound and reputable insurance companies insurance on
all of their real and personal property in amounts consistent with past
practices of Borrowers (in amounts sufficient to insure one hundred percent
(100%) of the actual replacement costs thereof) (subject to normal deductibles
and/or self-insured retentions in amounts not in excess of the amounts in place
as of the date of this Agreement) and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business, or, in case of an Event of Default, as the Lender may
reasonably specify from time to time, that Lender may reasonably request from
time to time, and furnish to

 

- 6 -



--------------------------------------------------------------------------------

the Lender, promptly after written request, any information as to the insurance
carried. If Borrowers fail to do so, the Lender may obtain such insurance and
charge the cost thereof to the Borrowers’ account and add it to the Obligations.
The Borrowers agree that, if any loss should occur, the proceeds of all such
insurance policies may be applied to the payment of all or any part of the
Obligations, as the Lender may direct. Lender shall be named an additional named
insured, lender loss payee and mortgagee on such insurance policies, as the case
may be, to the extent that such policies insure the Collateral. In the event of
any casualty for which the proceeds of insurance are less than Twenty Five
Thousand and 00/100 Dollars ($25,000.00), however, the Borrowers shall be
entitled to retain such proceeds for the purpose of repairing or replacing the
insured property, provided that the Borrowers promptly execute and deliver to
the Lender such documents, instruments, financing statements or other agreements
as may be necessary to perfect the security interest of the Lender in all such
property. All policies shall provide for at least thirty (30) days’ written
notice of cancellation to the Lender, except premium nonpayment cancellation
which shall be ten (10) days’ written notice.

Section 5.4 Liability Insurance. Borrowers shall, at all times, maintain in full
force and effect such liability insurance with respect to their activities and
other insurance as may be reasonably required by the Lender, such insurance to
be provided by insurer(s) reasonably acceptable to the Lender; and, if requested
by the Lender, such insurance shall name the Lender as an additional insured.

Section 5.5 Inspection of Property; Books and Records. DPAC, on a consolidated
basis, shall maintain in all material respects complete and accurate books of
accounts and records in which full, true and correct entries in conformity with
GAAP and all Requirements of Law in all material respects shall be made of all
dealings and transactions in relation to the Collateral and the operations of
DPAC; and grant to the Lender, or its representatives, full and complete access
to the Collateral and all books of account, records, correspondence and other
papers relating to the Collateral during normal business hours and Borrowers
grant to Lender the right to inspect, examine, verify and make abstracts from
the copies of such books of account, records, correspondence and other papers,
and to investigate during normal business hours such other records, activities
and business of the Borrowers as they may deem reasonably necessary or
appropriate at the time.

Section 5.6 Notices. Borrowers shall promptly give notice to the Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any default or event of default under any Contractual Obligation relating to
any Indebtedness of Borrowers, and any litigation, investigation or proceeding
which may exist at any time between Borrower and any governmental authority,
which in either case, if not cured or if adversely determined, as the case may
be, would reasonably be expected to have a Material Adverse Effect;

(c) the commencement, existence or written threat of any action or proceeding by
or before any governmental or political subdivision or any agency, authority,
bureau, central bank, commission, department or instrumentality of either, or
any court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic, against or affecting

 

- 7 -



--------------------------------------------------------------------------------

Borrower, which action or proceeding, as the case may be, would reasonably be
expected to have a Material Adverse Effect; and

(d) any change in the business, operations, property or condition (financial or
otherwise) of Borrowers which would reasonably be expected to have a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrower propose to take with
respect thereto.

Section 5.7 Environmental Laws. Borrowers shall comply in all material respects
with all Environmental Laws and obtain and comply with and maintain in all
material respects any and all licenses, approvals, registrations or permits
required by any Environmental Law.

Section 5.8 Inventory. With respect to the Inventory, Borrowers shall:

(a) sell or dispose of the Inventory only to buyers in the ordinary course of
business and consistent with past practices of Seller (which may include
disposing of obsolete inventory or Inventory of de minimus value in the ordinary
course of business and in accordance with past practices of such Borrowers); and

(b) provide Lender with a list of the locations of all Inventory on a monthly
basis,

Section 5.9 Equipment. Borrowers shall:

(a) keep and maintain the Equipment in good operating condition and repair,
excluding normal wear and tear, and shall make all necessary replacements
thereof so that the value, utility and operating efficiency thereof shall at all
times be maintained and preserved in materially the same condition as on the
Closing Date, except to the extent items of Equipment become obsolete in the
ordinary course of business, and not permit any such items to become a fixture
to real estate or accession to other personal property; and

(b) upon an Event of Default or as reasonably requested by Lender, immediately
on demand thereof by Lender, deliver to Lender any and all evidence of ownership
of any of the Equipment (including, without limitation, certificates of title
and applications for the title).

Section 5.10 Collateral. Borrowers shall maintain the Collateral, as the same is
constituted from time to time, free and clear of all Liens, except Permitted
Liens, and defend the Collateral against all claims and demands of all Persons
at any time claiming the same or any interest therein and pay all costs and
expenses (including reasonable attorney’s fees) incurred in connection with such
defense.

Section 5.11 Employee Benefit Plans. Borrowers will and will cause each of their
ERISA Affiliates to comply in all material respects with all requirements
imposed by ERISA

 

- 8 -



--------------------------------------------------------------------------------

and the Code applicable from time to time to any Employee Benefit Plans of a
Borrower or any ERISA Affiliates; make full payment when due of all amounts
which under the provisions of such Employee Benefit Plans or under applicable
law, are required to be paid as contributions thereto; file on a timely basis
all reports, notices and other filings required by any governmental agency with
respect to any such Employee Benefit Plans; furnish to all participants,
beneficiaries, and employees under any such Employee Benefit Plan, within the
periods prescribed by law, all reports, notices and other information to which
they are entitled under applicable law, and take no action which would cause any
such Employee Benefit Plan to fail to meet any qualification requirement imposed
by the Code.

Section 5.12 Further Documents. Borrowers shall, at or prior to the Closing
Date:

(a) cause Lender’s Lien to be noted on each document of ownership or title as to
which evidence of Lender’s Lien is necessary or, in Lender’s or Lender’s
counsel’s opinion, advisable to be shown in order to perfect Lender’s Lien on
the Collateral covered by such document; and if reasonably practicable

(b) execute and deliver such financing statements, documents and instruments,
and perform all other acts as the Lender deems reasonably necessary or
desirable, to carry out and perform the intent and purpose of this Agreement,
and pay, upon demand, all expenses (including reasonable attorney’s fees)
incurred by the Lender in connection therewith.

Section 5.13 Life Insurance. Borrowers shall keep and maintain the Life
Insurance in accordance with the terms hereof until all of the Obligations are
satisfied and this Agreement is terminated.

Section 5.14 Trademarks, Copyrights and Other Intellectual Property. Promptly
upon the filing by Borrowers or any Subsidiary of any application for letters
patent or the registration of any trademarks, trade names or copyrights,
Borrowers shall notify Lender in writing and furnish such documentation as
Lender may request to perfect Lender’s security interest in such property.

Section 5.15 Other Information. Borrowers shall furnish to the Lender such other
financial and business information and reports in form and substance
satisfactory to the Lender as and when the Lender may from time to time
reasonably request.

Section 5.16 Board of Directors. For so long as the Obligations, or the Warrant
or Capital Stock issued upon the exercise thereof remain outstanding and owned
or held by Lender, Lender shall be entitled to nominate one (1) individual to
attend any meetings of the board of directors of either Borrower and the
meetings of any committee thereof as an observer and Lender shall be entitled to
receive at lease ten (10) days’ prior written notice of all such meetings.
Borrowers shall promptly reimburse such individual for all reasonable
out-of-pocket expenses incurred in attending such meetings.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

The Borrowers covenant and agree with the Lender and warrant that, as long as
the Loan shall remain unpaid:

Section 6.1 Limitations on Restricted Payments. Without the prior written
consent of Lender, the Borrowers shall not, at any time, enter into, participate
in, or make any Restricted Payment.

Section 6.2 Limitations on Indebtedness. Borrowers will not at any time create,
incur or assume, or become or be liable (directly or indirectly) in respect of,
any Indebtedness, other than:

(a) the Obligations incurred pursuant to this Agreement;

(b) the obligations incurred relative to the Senior Loan Documents and the State
of Ohio Loan Documents or permitted by the Senior Loan Documents or the State of
Ohio Loan Documents;

(c) Guarantee Obligations permitted under Section 6.3 hereof;

(d) current liabilities of Borrowers incurred in the ordinary course of business
not incurred through the borrowing of money, or the obtaining of credit except
for credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(e) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, worker’s compensation, materials and supplies to
the extent any of the foregoing shall not otherwise be payable in accordance
herewith;

(f) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which Borrowers shall at the time in good
faith be prosecuting an appeal or proceedings for review and in respect of which
a stay of execution shall have been obtained pending such appeal or review;

(g) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(h) Indebtedness in respect of performance, surety, statutory, insurance, appeal
or similar bonds obtained in the ordinary course of business;

(i) except to the extent prohibited by Section 6.6, Indebtedness of the
Borrowers incurred to refinance or replace Indebtedness of such Person permitted
hereunder; provided, that the principal amount (or committed principal amount)
of such refinancing Indebtedness shall not exceed the outstanding principal
amount (or

 

- 10 -



--------------------------------------------------------------------------------

committed principal amount) of the Indebtedness being refinanced, the terms of
such refinancing are not more onerous taken as a whole to such Person than the
terms of the Indebtedness being refinanced, and the Lender shall have consented
to the incurrence of such refinancing Indebtedness; and

(j) Indebtedness pursuant to capital leases or purchase money financing
agreements not exceeding $100,000 in the aggregate.

Section 6.3 Limitation on Guarantee Obligations. The Borrowers shall not create,
incur, assume or suffer to exist any Guarantee Obligation except in the ordinary
course or for (i) product warranties; and (ii) return or replacement guaranties
and similar assurances made by Borrowers with respect to products sold to
customers in the ordinary course of business and in accordance with the past
practices of such Borrower.

Section 6.4 Limitation on Fundamental Changes. Borrowers shall not merge,
consolidate or amalgamate, or liquidate, wind up or dissolve themselves (or
suffer any liquidation or dissolution), or make any material change in their
businesses or their present method of conducting business.

Section 6.5 Limitation on Dispositions of Assets. Without the prior written
consent of Lender, which shall not be unreasonably withheld, Borrowers shall not
convey, sell, lease, license, assign, transfer or otherwise dispose of a
substantial part (more than ten percent (10%) in the aggregate during the term
hereof) of their property, business or assets (including, without limitation,
receivables and leasehold interests), whether now owned or hereafter acquired,
except for the sale of Inventory and obsolete Equipment or the disposal of de
minimus amounts of Equipment and Inventory in the ordinary course of business
and except for dispositions permitted under the definition of Restricted
Payments.

Section 6.6 Limitation on Investments, Loans and Advances. Borrowers shall not
make or permit to exist any advances or loans to, or guarantee or become
contingently liable, directly or indirectly, in connection with the obligations,
leases, stock or dividends of, or own, purchase or make any commitment to
purchase any stock, bonds, notes, debentures or other securities of, or any
interest in, or make any capital contributions to (all of which are sometimes
collectively referred to herein as “Investments”) any Person except for
(a) purchases of direct obligations of the federal government, (b) deposits in
commercial banks, (c) commercial paper of any U.S. corporation having the
highest ratings then given by the Moody’s Investors Services, Inc. or Standard &
Poor’s Corporation, (d) endorsement of negotiable instruments for collection in
the ordinary course of business, (e) advances to employees for business travel
and other expenses incurred in the ordinary course of business, (f) any
extension of trade credit in the ordinary course of business and investments in
customer accounts for Inventory sold or services rendered in the ordinary course
of business, (g) any investments in cash equivalents, (h) investments received
in connection with the bankruptcy of suppliers and customers or received
pursuant to a plan of reorganization, in each case, in settlement of delinquent
obligations or disputes; and (i) transactions contemplated by, or required of
DPAC under the Warrant Agreement or the Warrant.

 

- 11 -



--------------------------------------------------------------------------------

Section 6.7 Limitation on Payments and Modifications of Debt Instruments. The
Borrowers shall not:

(a) make any optional payment or prepayment on any Indebtedness for Borrowed
Money (other than Obligations under this Agreement and prepayments of accounts
payable in the ordinary course of business to obtain discounts by the terms of
payment); and

(b) amend, modify or change or consent or agree to any amendment, modification
or change to any of the terms relating to the payment or prepayment of principal
of or interest on, any such Indebtedness for Borrowed Money, or any capital or
finance lease obligations, without the consent of Lender.

Section 6.8 Limitation on Creation or Acquisition of Subsidiaries. Borrowers
will not create or form any new Subsidiary.

Section 6.9 Corporate Documents. Borrowers shall not make any material change,
amendment or modification to their respective Articles of Incorporation or
By-Laws without the prior written consent of Lender which consent shall not be
unreasonably withheld or delayed.

Section 6.10 Changes Relating to Indebtedness. Without the consent of Lender,
such consent not to be unreasonably withheld, Borrowers will not, and will not
permit any of their Subsidiaries to change or amend the terms of the Senior Debt
or State of Ohio Loan if such change or amendment would have the effect of
(a) increasing the rate of or changing the due dates of payment of interest
payable with respect to any liability of the Borrowers under the Senior Debt or
State of Ohio Loan, or the amount of any fees payable under the Senior Debt or
State of Ohio Loan, or require the Borrowers to pay any additional fees under or
with respect to the Senior Debt or State of Ohio Loan (other than ordinary and
customary fees in connection with giving effect to amendments and waivers
otherwise permitted by this Agreement), (b) shortening the maturity of or
requiring the earlier payment of the Senior Debt or the State of Ohio Loan,
(c) imposing any additional prepayment obligations on the Borrower with respect
to the Senior Debt or the State of Ohio Loan, (d) increasing the aggregate
principal amount of the Senior Debt or the State of Ohio Loan, or (e) permitting
the incurrence of additional indebtedness.

Section 6.11 Limitations on Management Fees. Neither Borrower nor any Subsidiary
shall pay or obligate itself to pay, directly or indirectly, any management fee
or similar compensation to any Person, or to any director, officer, shareholder
or employee of such Person, except for reasonable directors’ fees for attendance
at Board meetings or Board Committee meetings.

Section 6.12 Management Compensation. Borrower shall not pay to Steven Runkel
compensation in excess of that described in his current employment agreement, as
the same may be adjusted by the compensation committee of the Board of Directors
of DPAC at any renewal thereof.

 

- 12 -